DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 7 and 17 have been amended.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakola et al. (2013/0064138).
Regarding claim 1, Hakola discloses a wireless transmit/receive unit (WTRU) (see fig.6, element 20, paragraph [0099] and its description) comprising: a transceiver (see fig.6, element 22, paragraphs [0099-0100] and its description); and a processor (see fig.6, elements 21, paragraphs [0099-0100] and its description), wherein, the transceiver and the processor are configured to send, to a base station, a registration request message including device-to-device (D2D) capability information of the WTRU, 
Regarding claim 2, Hakola further the received information indicative of D2D policies originates from a network node providing a policy function (see fig.2, step S20, paragraphs [0035-0037], [0054-0056]).
Regarding claim 3, Hakola further discloses the registration request message includes indication of applications that use proximity services (see paragraphs [0028], [0031]).
Regarding claim 4, Hakola further discloses the registration request message includes an identity identifier of the WTRU (see abstract, paragraphs [0035-0037], [0054-0056]).
Regarding claim 5, Hakola further discloses the transceiver and the processor are configured to perform proximity communications with a vehicle in accordance with the D2D policies (see paragraphs [0031-0032]).
Regarding claim 6, Hakola further discloses the transceiver and the processor are configured to receive a registration confirmation (see abstract, fig.1, steps S12, 
Regarding claim 7, Hakola further discloses the transceiver and the processor are configured to receive WTRU discovery information, the WTRU discovery information having been sent by the base station in response to the base station having received the registration request message from the WTRU (see abstract, figs.1-2, steps S10-S11, fig.6, elements 212, paragraphs [0035-0037], [0067-0068], [0098-0100] and its description).
Regarding claim 9, Hakola further discloses the D2D capability information further indicates at least one of: direct path D2D radio capabilities, D2D service capabilities via a non-access stratum (NAS), support for D2D services, support for D2D relay mode, or support for D2D broadcast mode (see paragraph [0055]).
Regarding claim 10, Hakola further discloses 10. (Previously Presented) The WTRU of claim 1, wherein the transceiver and the processor are configured to send, to the base station, D2D user preferences associated with the WTRU (see abstract, figs.1-2, steps S10-S11, fig.6, elements 212, paragraphs [0055], [0063-0065], [0098-0100] and its description).
Regarding claims 11-17 and 19-20 recite limitations substantially similar to the claims 1-7 and 9-10. Therefore, these claims were rejected for similar reasons as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Hakola et al. (2013/0064138) in view of Xu (2014/0328310).
Regarding claim 8 and 18, Hakola discloses all the subject matters except for receive information indicative of a list of proximity services. However, Xu discloses a method and system for communication between devices in proximity, comprises a network side device and user equipment the transceiver and the processor are configured to receive information indicative of a list of proximity services in response to the registration request message (see fig.2, element eNB, UE1, fig.6, steps 601, paragraphs [0125-0130] and its description). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Xu’s list of proximity services in order to improve the use of the communication between devices in proximity.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647